DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment to the specification and claims dated 9/30/2020 has been received and accepted.

Election/Restrictions
Applicant’s election without traverse of the species of Figure 3, including claims 17-18, 20-22, and 24-28 in the reply filed on 8/19/2022 is acknowledged.
Claims 19, 23, and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.

Information Disclosure Statement
The information disclosure statement (IDS) dated 9/30/2020 has been received and considered.

Specification
The abstract is objected to for being two paragraphs.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 20-22, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, the last 10 lines of the claim recite that the closure element has a top surface that is designed in a profiled manner in order to produce the top surface at least partially corresponding to another element seat and/or to achieve flow-optimized circulation, wherein the element seats.  The “and/or” phrase makes the claim unclear.  As the term “and/or” is an alternative limitation (i.e. it could be either “a” or “b”), the closure element top surface could be profiled only to achieve flow-optimized circulation.  In this instance, the recited “another seat element” is not required in the claim, causing a lack of clarity in the next line where plural seat elements are recited (i.e. “wherein the element seats”).  
For the purposes of examination, the recited “another seat element” is interpreted to be required in the claim.
It is suggested the applicant remove the “and/or” term in the 7th line from the end of the claim and replace it with --and-- in order to resolve this issue.
Claims 18, 20-22, and 24-28 are rejected due to their dependency on claim 17.
Claim 18 is further rejected as claim 18, line 12, it is unclear if the introduced wall (i.e. “in a wall (18)”) is the same wall as the one introduced in claim 17, line 17 (i.e. “positions in a wall”) or not.  Based off the applicant’s disclosure, they appear to be the same feature. 

Allowable Subject Matter
Claims 17-18, 20-22, and 24-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to disclose or teach the applicant’s claimed invention, including, and in combination with other recited limitations, the control device with poppet valve and actuator that is movable between two positions to block or allow fluid flow through a duct opening with the closure body of the poppet valve having an annular surface on its bottom and is designed to correspond to an element seat formed in the wall and the closure element also having a top surface that corresponds to another element seat, with the element seats, the section surface (on the bottom), and top surface all comprising conical or frustoconical contours and a cooling element that at least partially surrounds the closure element.  The claim is interpreted to have the valve be located in an exhaust gas-conducting section of an exhaust turbocharger as the exhaust gas-conducting section is positively recited in the body of the claim in at least line 3.
The closest prior art of record includes the following:
	Matsuoka et al. (U.S. 4,250,710) discloses an exhaust gas relief valve with an actuator and cooling elements surrounding the closure element.  The top surface could arguably be stated to include a conical or frustoconical contour.  However, there is no bottom surface or element seats (plural) that are conical or frustoconical.  It is the examiner’s opinion that any such modifications would require numerous references and impermissible hindsight bias.
	Baj (U.S. 2,063,779) discloses a valve in an internal combustion engine that appears to have a conical or frustoconical upper and lower surface.  However, the valve is used as part of the internal combustion engine and not a turbocharger.  There additionally is no readily apparent motivation to include the shape of the valve of Baj with the disclosed valve of Matsuoka.  Even if such a modification were made, applicant’s invention would still not be arrived at.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richardson (U.S. 4,075,849) discloses a turbocharger regulator with a valve and actuator but lacks features such as the ones enumerated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753